DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2017/0019864, Hwang hereafter) in view of Yang et al. (US 2018/0324714, Yang hereafter).
RE claim 1, Hwang discloses a terminal that performs radio communication with a radio base station and supports dual connectivity in which the terminal simultaneously connects to the radio base station and another base station (Paragraphs 9-11), the terminal comprising: a transmitter that transmits to the radio base station and the another base station a report of power headroom of the terminal (Paragraphs 185-188 and 217); and a processor that omits at least part of transmission of the report of power headroom (Paragraphs 185-188 and 217).
Hwang does not explicitly disclose wherein the another base station is of another communication system from the base station.
However, Yang teaches wherein the another base station is of another communication system from the base station (Paragraphs 4 teaches a UE configured with dual connectivity to two or more base stations and communicates with them simultaneously. The UE may transmit a power headroom report to each of the connected base stations. Paragraphs 25 and 27 further teaches similar but further provides for an example whereby one base station is a eNB and the other is a gNB).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the terminal of Hwang with the teachings of Yang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 2, Hwang in view of Yang discloses the terminal as claimed in claim 1 as set forth above. Note that Hwang further discloses wherein the processor controls transmission or stop of transmission of a report of power headroom that is a difference between a maximum transmission power and a transmission power of a physical uplink shared channel (Paragraphs 185-188).
RE claim 3, Hwang in view of Yang discloses the terminal as claimed in claim 1 as set forth above. Note that Hwang further discloses comprising a receiver that receives from the radio base station an instruction indicating the predetermined type, wherein the processor controls transmission or stop of transmission of the report of the power headroom based on the predetermined type received from the radio base station (Paragraph 217)
RE claim 4, Hwang discloses a radio base station that performs radio communication with a terminal wherein the terminal supports dual connectivity in which the terminal simultaneously connects to the radio base station and another base station (Paragraphs 9-11), the radio base station comprising: a processor that sets uplink transmission related information indicating power headroom of a transmitter that transmits the uplink transmission related information to the another base station with which the dual connectivity is performed (Paragraphs 185-188 and 217).
Hwang does not explicitly disclose wherein the another base station is of another communication system from the base station.
However, Yang teaches wherein the another base station is of another communication system from the base station (Paragraphs 4 teaches a UE configured with dual connectivity to two or more base stations and communicates with them simultaneously. The UE may transmit a power headroom report to each of the connected base stations. Paragraphs 25 and 27 further teaches similar but further provides for an example whereby one base station is a eNB and the other is a gNB).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the radio base station of Hwang with the teachings of Yang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 5, Hwang in view of Yang discloses the radio base station as claimed in claim 4 as set forth above. Note that Hwang further discloses wherein the transmitter transmits the information used for setting the uplink transmission related information to the another base station for a serving cell that is a target of the dual connectivity (Paragraphs 185-188 and 217).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461